NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

J.B.; P.B.,                                     No.    16-17054

                Plaintiffs-Appellants,          D.C. No. 4:15-cv-02138-YGR

  v.
                                                ORDER*
UNITED STATES OF AMERICA; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                  Argued and Submission Deferred April 12, 2018
                            Submitted June 11, 2020
                            San Francisco, California

Before: WARDLAW and NGUYEN, Circuit Judges, and OLIVER,** District
Judge.

       Appellants filed this action to stop Internal Revenue Service (IRS) audits of

their tax returns for the 2011, 2012, and 2013 tax years. During the pendency of

this appeal, Appellants and the Government reached a settlement that resolved the


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
            The Honorable Solomon Oliver, Jr., United States District Judge for
the Northern District of Ohio, sitting by designation.
2011, 2012, and 2013 audits. The Government has now moved to dismiss the

appeal as moot.

      Although Appellants acknowledge that the 2011, 2012, and 2013 audits have

been conclusively resolved, they argue that a live controversy remains because

they have been harassed by the IRS in the past and could face similar harassment

in the future. However, a review of the operative complaint shows that the alleged

harassment was in the form of the now-resolved audits. While the complaint

alleged that the stress of the audits was detrimental to Appellants’ health, it sought

only non-monetary relief related to the audits, not damages to compensate for

Appellants’ alleged physical injuries. Finally, although Appellants now argue that

they may be subject to future audits (and harassment) by the IRS, this contention is

based on nothing more than speculation that is insufficient to give rise to a live

controversy. Mayfield v. Dalton, 109 F.3d 1423, 1425 (9th Cir. 1997). We

therefore agree with the Government that this appeal is moot.

      Accordingly, the Government’s motion to dismiss the appeal as moot (Dkt.

# 84) is GRANTED.1 Appellants’ motion for further briefing and oral argument

(Dkt. # 101) is DENIED.

      Appellants’ motion to partially redact the Government’s March 17, 2020



      1
        Appellants’ motion for judicial notice of documents submitted in
opposition to the motion to dismiss (Dkt. # 95) is GRANTED.

                                          2
filing (Dkt. # 110) is GRANTED. The Clerk is directed to maintain the

Government filing at Dkt. # 100 under seal. An appropriately redacted public

version of this filing is available as Exhibit A to Appellants’ motion for partial

redaction.

      All pending motions to file documents under seal (Dkts. # 45, 46, 93, 94) are

GRANTED.

      A copy of this order shall serve as and for the mandate of this court.

      DISMISSED.




                                           3